SHEPARD, Justice.
This case is on petition for review from a decision of the Court of Appeals of the State of Idaho. See State v. Wilson, 105 Idaho 679, 672 P.2d 247 (Idaho App.1983). We deem the issues raised herein to be controlled by our opinion in the companion case of State v. Wilson, 107 Idaho 506, 690 P.2d 1338 (1984), released herewith. We have reviewed the assertions of defendant regarding the adequacy of the sentencing decision and find them to be without merit. See State v. Wilson, supra.
The decision of the Court of Appeals, to the effect that a fixed term of years less than life is a statutorily permissible sentence for the crime of first degree murder, is hereby reversed and the conviction and sentences imposed by the district court are reinstated. No costs or attorney’s fees on appeal.
DONALDSON, C.J., and BAKES and HUNTLEY, JJ., concur.